 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c}(1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement as to the composition of the unit.Accordingly, we find that all employees who work on dies or parts ofdies used in the manufacture and completion of forgings at the VenusDie Engineering Company, Dearborn, Michigan, excluding office andplant clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from -publication.]ARTHUR C. HARVEYCOMPANYandLOCAL 379,INTERNATIONAL BROTH-ERIIObD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA,AFL,PETITIONER.CaseNo. 1-RC-3497.October13,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Lepie, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section t(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Employer contends that its contract with the Arthur C. HarveyAssociation, an independent labor organization, is a bar to this pro-ceeding.The Petitioner contends that, because the Association isnow completely defunct, the contract is no bar.The Employer and the Association entered into a contract, effectivefrom July 1, 1953, to June 30, 1955, and thereafter subject to auto-matic renewal.The record shows that all 56 employees in the con-tractual unit comprised the membership of the Association.At aregular meeting on December 1, 1953, attended by 50 members, themembers voted 39 to.1 to disband the Association.Although rival'CIO and AFL representatives addressed the membership of the As-sociation at this meeting, there is no showing that these representa-110 NLRB No. 48. ALMA PISTON COMPANY339tives had a part in the dissolution vote of the Association.On thecontrary, the CIO and AFL representatives left before the businesspart of the meeting.Moreover, this dissolution vote was later con-firmed by unanimous vote of all 47 members present at a special meet-ing called for such purpose on December 13, 1953, at which the CIOand AFL representatives were not present.Since that time, the Association has had no officers or funds.Nodues have been collected or grievances processed, and all 56 formerAssociation members have now joined the Petitioner. In view of theforegoing, we conclude that the Association is defunct.Under allthese circumstances, we find that the existing contract is not a bar to,the petition. IThe Employer contends that if the Board directs an election at thistime such election be directed solely for the purpose of allowing theemployees in the unit to determine whether they desire to select thePetitioner as their exclusive bargaining representative for the purposeof administering the existing contract.We do not find it necessaryto pass upon this issue in a representation proceeding for the reasonsset forth inBoston Machine Works Company. 24.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofsection 9 (b) of the Act : All warehouse employees and chauffeurs at.the Employer's Boston, Massachusetts, plant, excluding office andclerical employees, sales and shipping office employees, sales trainees,administrative employees, professional employees, guards, and super-visors as defined in the Act. 3[Text of Direction of Election omitted from publication.]IUniversal Utilities, Inc.,108 NLRB 58;C d D Batteries, Inc.,107 NLRB 1405;Benja-mi,s _4ir Rifle Company,107 NLRB 104.2 89 NLRB 59. While agreeing with the majority decision on this aspect of the case,Chairman Farmer deems the issue presented here substantially different from that of theBoston Machinecase,and therefore finds it unnecessary now to express any opinion as tothe rule of that decision.Members Rodgers and Beeson bei.eve that,under the circum-stances of this case, if the Petitioner is certified as a result of the election directed herein,it should be deemed to assume the rights and obligations conferred by the existing contract.8The unit is described in accord with the agreement of the parties.ALMA PISTON COMPANYandINTERNATIONAL UNION, UNITEDAUTOMO-BILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,(UAW-CIO).Cases Nos. 7-CA-727, 7-CA-758, and 7-CA-763.October 18,19541Decision and OrderOn April 9,1954, Trial Examiner Lee J. Best issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, in110 NLRB No. 51.